HENRY, J.
This was an action for damages in which the plaintiff in error, who was plaintiff below, sought redress for alleged unwarrantable expulsion from the defendant fraternal order, of which he had been a member. The regulations of the order provide with great particularity the procedure in such eases. That procedure was so far pursued as that Klein, after due notice, was tried for offending against one of the rules of the order, and as a result of such trial his expulsion occurred. Subsequently he invoked a review of this action by an appellate tribunal within the order, but he failed to pursue his remedy in this behalf as far as the regulations permit and contemplate. Instead, he brought this action, alleging that the appellate procedure was not convenient nor definitely pointed out either by the officers of the order or by its regulations.
An inspection of the regulations themselves shows that this claim was not warranted, and because he has failed to exhaust his remedy within the order, as provided by its regulations, his resort to the civil courts was premature. See Meyers v. Jenkin, 63 Ohio St., 101 [57 N. E. 1089].
The remark of the court in the hearing of the jury during the trial complained of by the plaintiff in error as prejudicial; alleged errors in the charge to the jury, and the alleged want of merit in the case made against Klein on the trial within the order, *674are questions, as we view this record, of no moment inasmuch as, upon the conceded facts and documentary evidence, the judgment must necessarily have been rendered for the defendant below.
The judgment below is affirmed.
Marvin and Henry, JJ., concur.